DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 5-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gravelle et al. (US 10,913,641).

Regarding claim 1, Gravelle et al. teaches a conveyance system configured to convey an object by using an autonomous mobile robot, wherein the autonomous mobile robot comprises: 
a placement part, 32; 
an arm, 38, configured to extend from and retract into the placement part in a horizontal direction; and 
a control unit configured to control a movement of the arm, the control unit moves a tip of the arm into a groove, 58, formed in a bottom surface of an object supported from underneath thereof, and then the control unit returns the tip of the arm hooked in the groove to the placement part, or 
the control unit moves the tip of the arm hooked in a groove formed in a bottom surface of an object placed on the placement part toward a rack configured to support the object from underneath thereof, see column 10, lines 9+.

Regarding claim 2, Gravelle et al. teaches the arm comprises a shaft part, 74, extending in a horizontal direction, and a projection part, 78, located at a tip of the shaft part and extending in a direction perpendicular to the shaft part.

Regarding claim 3, Gravelle et al. teaches the control unit rotates the projection part by using the shaft part as a rotation shaft, see figures 14A-14D and column 13, lines 1+.

Regarding claim 5, Gravelle et al. teaches the control unit changes a height of the placement part, where Gravelle teaches that the mobile robot can vertically climb up and down storage shafts, see column 9, lines 45+.

Regarding claim 6, Gravelle et al. teaches a container as the object, wherein a plurality of grooves arranged in a direction in which the object is moved by the arm is formed in the bottom surface of the object, see figures 5-8.

Regarding claim 7, Gravelle et al. teaches a container as the object, wherein the groove in the bottom surface of the object has a V-shape, see figures 6 and 7.
Regarding claim 9, Gravelle et al. teaches a method for conveying an object by using an autonomous mobile robot, the autonomous mobile robot comprising a placement part and an arm configured to extend from and retract into the placement part in a horizontal direction, the method comprising: moving a tip of the arm of the autonomous mobile robot to a groove formed in a bottom surface of an object supported from underneath thereof, and then returning the tip of the arm hooked in the groove to the placement part; or moving the tip of the arm hooked in a groove formed in a bottom surface of an object placed on the placement part toward a rack configured to support the object from underneath thereof, see figures 10A through 10F.


4.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dooley et al. (WO 2019/089923).

Regarding claim 1, Dooley et al. teaches a conveyance system configured to convey an object by using an autonomous mobile robot, 100, wherein the autonomous mobile robot comprises: 
a placement part, 102; 
an arm, 220-1 and 220-2, configured to extend from and retract into the placement part in a horizontal direction; and 
a control unit configured to control a movement of the arm, the control unit moves a tip of the arm into a groove formed in a bottom surface of an object supported from underneath thereof, and then the control unit returns the tip of the arm hooked in the groove to the placement part, or 
the control unit moves the tip of the arm hooked in a groove formed in a bottom surface of an object placed on the placement part toward a rack configured to support the object from underneath thereof, see figure 3 and paragraphs 0098+.

Regarding claim 2, Dooley et al. teaches the arm comprises a shaft part extending in a horizontal direction, and a projection part located at a tip of the shaft part and extending in a direction perpendicular to the shaft part, see figure 2A.

Regarding claim 3, Dooley et al. teaches the control unit rotates the projection part by using the shaft part as a rotation shaft, see paragraph 0078.

Regarding claim 4, Dooley et al. teaches a first ball screw disposed parallel to the shaft part of the arm, the first ball screw comprising a first nut gear; a second ball screw disposed parallel to the shaft part of the arm and the first ball screw, the second ball screw comprising a second nut gear; and a slider configured to house the first and second nut gears, and move in a direction in which the shaft part extends as the first and second nut gears move, wherein the shaft part of the arm comprises a gear, the gear is engaged with at least one of the first and second nut gears inside the slider, and the control unit controls rotation directions of the first and second ball screws, see figure 2A and paragraph 0075+.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gravelle et al. (US 10,913,641).

Regarding claim 8, Gravelle et al. teaches grooves in the bottom surface of the object, but does not teach the groove in the bottom surface of the object has the specific circular shape, an elliptical shape, or a rhombus shape as claimed.  The shape of the grooves in the bottom surface of the container is considered to be a matter of obvious choice to one of ordinary skill in the art and no criticality nor unexpected results were disclosed for the shape of the grooves.  Therefore, the shaped of the grooves is merely a matter of design choice and claim 8 is rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



14 November 2022